Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 20-24 and 31-35 are pending. Claims 1-19 and 25-30 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-24 and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 20, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “determining…application” limitation recited in ll. 3-5 and the “determining…available” limitations recited in ll. 8-16 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract 

As per claims 21-24 and 31-33, they are dependent upon claim 20 and include all the limitations of claim 1. Therefore claims 21-24 and 31-33 recite the same abstract idea of claim 20. Claims 21-24 and 31-33 recite additional mental processes (e.g. determining, adjusting, reducing, estimating, querying), and insignificant extra-solution activity (e.g. storing). Therefore 

As per claims 34-35, they have similar limitations as claim 20 and are therefore rejected using the same rationale.

Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 35, it is directed to a signal directly or indirectly by claiming a computer readable storage medium and the Specification recites evidence where the computer readable storage medium could be defined as a signal or wave (see Specification pg. 4, ll. 22-24). Here, the Specification does not explicitly limit the claimed computer readable storage medium to a non-transitory embodiment. Instead it merely states that a computer readable storage medium “could be” a non-transitory computer readable storage medium. In other words, in some cases the claimed computer readable storage medium is not necessarily a non-transitory embodiment and therefore could reasonably and broadly interpreted to include a transitory signal. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter (see Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). As such, a transitory, propagating signal does not fall within any statutory category (see Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). In that event, the claim is directed to a form of energy which does not fall into a category of invention. Applicant is advised to amend the claim to a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-23 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0116037) (hereinafter Li) in view of Nagasawa et al. (US 2015/0067688) (hereinafter Nagasawa as provided in the Notice of References Cited dated 12/11/2020) in view of Hassan et al. (US 2011/0231551) (hereinafter Hassan) in view of Coppinger et al. (US 2007/0143758) (hereinafter Coppinger).

As per claim 20, Li teaches the invention substantially as claimed including a method performed by a node of a communications network (fig. 1), the method comprising for application modules among the plurality of application modules identified as having initial for each job simulate a projected number of resources required for a particular amount of time and if the estimated resources will not be available then reschedule the job(s) to a later time when the resources will be available, or modify the required resources of the job(s) to backfill the job using the available resources).

Li does not explicitly teach determining a total amount of resource units available for use during a time period for each application module among a plurality of application modules of a distributed application, wherein the plurality of application modules consumes resource units for use of a service provided by the communications network, according to a network subscription; determining an initial estimated usage of resource units per application module for the time period.

However, Nagasawa teaches determining an initial estimated usage of resource units per application module for the time period ([0008] based on job history information estimate resource usage during a time period scheduled for a plurality of jobs).

Nagasawa and Li are both concerned with computer job/task execution. Li teaches adjusting the scheduled operation of jobs so that the resource usage of the jobs falls within the available resources while Nagasawa teaches estimating resource usage of jobs for a time period. 

Li and Nagasawa do not explicitly teach determining a total amount of resource units available for use during a time period for each application module among a plurality of application modules of a distributed application, wherein the plurality of application modules consumes resource units for use of a service provided by the communications network, according to a network subscription.

However, Hassan teaches wherein the plurality of application modules consumes resource units for use of a service provided by the communications network, according to a network subscription ([0003] multiple applications share resource budgets and consume those budgets based on a network subscription).

Hassan and Li are both concerned with computer job/task execution. Li teaches adjusting the scheduled operation of jobs so that the resource usage of the jobs falls within the available resources while Hassan teaches allowing multiple applications to consume shared resource budgets according to a network subscription. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Nagasawa in view of Hassan because it would provide for a way to predict usage of a network 

Li, Nagasawa, and Hassan do not explicitly teach determining a total amount of resource units available for use during a time period for each application module among a plurality of application modules of a distributed application.

However, Coppinger teaches determining a total amount of resource units available for use during a time period for each application module among a plurality of application modules of a distributed application ([0036] determine the total amount of resource units available to a plurality of jobs at any given time).

Coppinger and Li are both concerned with computer task/job execution. Li teaches adjusting the scheduled operation of jobs so that the resource usage of the jobs falls within the available resources while Coppinger teaches determining a total amount of resource units available for used during a time period for each of a plurality of jobs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Nagasawa, and Hassan in view of Coppinger because it would provide ay to know how to schedule a subsequent job using the available computing resources during an available time period.

As per claim 21, Nagasawa teaches wherein determining the initial estimated usage of resource units per application module is based on historic events associated with operation of the plurality of application modules ([0008]).

As per claim 22, Li further teaches wherein adjusting the scheduled operation comprises adjusting the scheduled operation of each identified application module to reduce resource usage during the time period ([0016]; [0022]; [0028]; [0032] shorten the processing time of jobs, lower resource energy consumption of the jobs, decrease the number of processors used by the jobs).

As per claim 23, Li further teaches wherein adjusting the scheduled operation of each identified application module comprises reducing active-mode operation of the identified application module during the time period [0016]; [0022]; [0028]; [0032] reduce the frequency of jobs and shorten processing time of the jobs.

As per claim 33, Nagasawa teaches wherein determining the initial estimated usage of resource units comprises, per application module: querying the application module for its estimated usage of resource units for the time period ([0039] retrieve execution records from job history corresponding to the scheduled execution time period for each job for the estimated resource usage during the time period).

As per claim 34, it has similar limitations as claim 20 and is therefore rejected using the same rationale. 

As per claim 35, it has similar limitations as claim 20 and is therefore rejected using the same rationale. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nagasawa in view of Hassan in view of Coppinger as applied to claim 22 above, and further in view of Tompson et al. (US 2011/0007645) (hereinafter Tompson).

As per claim 24, Li, Nagasawa, Hassan, and Coppinger do not explicitly teach wherein adjusting the scheduled operation of each identified application module comprises reducing a Quality-of- Service (QoS) provided for the identified application module during the time period.

However, Tompson teaches wherein adjusting the scheduled operation of each identified application module comprises reducing a Quality-of- Service (QoS) provided for the identified application module during the time period ([0065] limit quality-of-service for identified over-utilized resources at capacity-constrained network elements).

Tompson and Li are both concerned with computer task/job execution. Li teaches adjusting the scheduled operation of jobs so that the resource usage of the jobs falls within the available resources while Tompson teaches limiting quality of service for identified over-utilized resources at capacity-constrained network elements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Nagasawa, Hassan, and Coppinger in view of Tompson because it would provide a way to advantageously ensure that resources are not over-utilized above their capacities.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nagasawa in view of Hassan in view of Coppinger as applied to claim 20 above, and further in view of Blanding (US 8,312,460) (as previously cited).

As per claim 31, Li, Nagasawa, Hassan, and Coppinger do not explicitly teach wherein determining the initial estimated usage of resource units comprises, per application module: estimating a probability of operation of the application module operating in active mode during at least part of the time period; estimating a probability distribution for resource unit usage for the operation of the application module during the time period; and estimating usage of resource units for the application module during the time period from the estimated probability of operation and the estimated probability distribution.

However, Blanding teaches wherein determining the initial estimated usage of resource units comprises, per application module: estimating a probability of operation of the application module operating in active mode during at least part of the time period (col. 3, ll. 23-40; col. 4, ll. 21-36; col. 8, ll. 1-7 predict probability of likelihood of occurrence of various resource requirement values for workloads); estimating a probability distribution for resource unit usage for the operation of the application module during the time period (col. 3, ll. 41-58 generate predictions from workload resource requirement prediction probability distributions of resource allocation requests); and estimating usage of resource units for the application module during the time period from the estimated probability of operation and the estimated probability distribution generate predictions of resource requirements for each combination of workload and allocation period based on the probability distributions and expected utilizations).

Blanding and Li are both concerned with computer resource management. Li teaches adjusting the scheduled operation of jobs so that the resource usage of the jobs falls within the available resources while Blanding teaches probability resource usage distributions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li, Nagasawa, Hassan, and Coppinger in view of Blanding because it would provide for a way to better allocate computer resources to workloads from probability distributions generated at least in part from utilization data thus improving resource allocation to resource requests based on the probability resource usage distributions.

As per claim 32, Nagasawa teaches storing at least one of the estimated probability of operation, the estimated probability distribution, and the estimated usage of resource units for the application module, for use in determining an initial estimated resource usage for the application module in a further time period ([0038]-[0039] stored job history information is used to determine an initial estimate resource usage for each job during the schedule).

Relevant Prior Art Not Cited
Karagiannis et al. (US 2011/0310735) teach setting rate limits for each flow based on per-flow weights, and based on an estimate of the utilization of the shared resource, the rate limits are adjusted periodically so that the resource is not underutilized or saturated.

Response to Arguments
All of Applicant's arguments have been considered. Some are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. The others discussed below are not persuasive.

In the Remarks on pg. 9, Applicant argues that the claims provide a technical improvement and detail a particular solution. The examiner respectfully disagrees. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification (MPEP 2106.05(a)). That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the claim itself must reflect the improvement in technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The claim must be evaluated to ensure the claim itself reflects the improvement in technology. An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Applicant’s attempt to show that the recited abstract idea is very narrow and specific is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet or a computer. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions previously known to the industry does not qualify as significantly more. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. Therefore Applicant’s argument is traversed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2021